Citation Nr: 1213966	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Propriety of the reduction in the disability evaluation for service-connected bilateral hearing loss, from 10 percent to 0 percent, effective February 1, 2010. 

2.  Entitlement to increased ratings for bilateral hearing loss, currently rated as 10 percent disabling from July 24, 2008 to January 31, 2010 and 0 percent disabling prior to July 24, 2008, and since February 1, 2010.  

3.  Entitlement to service connection for an acquired skin disability, to include pre-malignant keratoses, actinic keratosis, and other chronic dermatitis 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to September 1985 with a period of active duty for training from April to October 1958, and periods of reserve service in March 1958 and from December 1958 to March 1963.  He served two tours of duty in Vietnam; and received the Army Commendation Medal with 3 oak leaf clusters and the Bronze Star Medal with an oak leaf cluster, among other decorations.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.  In a July 2007 rating decision, the RO denied service connection for cancer on the face and tinnitus; and denied an increased (compensable) rating for bilateral hearing loss.  The Veteran perfected his appeal on these matters.  

In an April 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective July 24, 2008.  This represents a full grant of the benefit sought with regard to the tinnitus claim.  

In the same April 2009 rating decision, the RO awarded a 10 percent for bilateral hearing loss, effective July 24, 2008.  In June 2009; however, the RO proposed a rating reduction based on a finding of clear and unmistakable error (CUE) in the April 2009 rating decision.  The reduction was implemented effective February 1, 2010 in a November 2009 rating decision.  In December 2009, the Veteran filed a notice of disagreement (NOD) with the rating reduction.  Inasmuch as the Board must assess the proper evaluation for the hearing loss during the entire appeal period as part of the claim for an increased rating, the propriety of the rating reduction is before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (the proper focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim for service connection for skin cancer on the face as encompassing entitlement to service connection for an acquired skin disability, to include pre-malignant keratoses, actinic keratosis, and other chronic dermatitis, regardless of the precise diagnosis. 

The issue of entitlement to service connection for a kidney disability to include as due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

In an April 2008 statement in support of claim, the Veteran reported that he had been treated by Dr. Carson for "quit[e] some time" regarding his skin disabilities.  However, only one treatment record dated in July 2007 has been associated with the claims file, and it does not appear that additional treatment records were requested.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2). 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Treatment records contain current diagnoses of pre-malignant keratoses, actinic keratosis, and other chronic dermatitis.  Therefore current disabilities have been shown.  

The Veteran claims that over a two year period while he was in Vietnam, Agent Orange was sprayed overhead and fell on him "like rain", in which the skin on his hand and arms would break out in a condition that appeared similar to ringworm.  He reported that post service, despite having spots burned off his hand, arms and face, some spots came back again and again.  He indicated that he had a skin disability ever since service.  He is competent to report this history.

Service treatment records reflect that he was treated for cellulitis on the right wrist in January 1971.  Furthermore, as he served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

As there is evidence of a current skin disability, in-service treatment for a skin disability, and the Veteran has reported a continuity of a skin disability beginning in service in conjunction to being exposed to Agent Orange, the low threshold for obtaining medical opinions is triggered.  A medical opinion is needed to determine the relationship between current skin diseases and the skin conditions reported in service.  

The Veteran has submitted the report of an audiology examination conducted at Palmetto Hearing in July 2008.  On its face, the reported test results could support a rating as high as 20 percent for the Veteran's hearing loss.  It is not clear; however, whether the testing was conducted using the Maryland CNC test as required by VA regulation.  See 38 C.F.R. § 4.85(a) (2011). 

When a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  In Savage the Court applied the duty to get clarification to a situation similar to that in this case.  In this case, it is necessary to get clarification of the July 2008 report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release authorizing VA to obtain records of his treatment from Dr. Carson at Northeast Dermatology.

If he does not provide necessary releases, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any further actions that will be undertaken.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current skin disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including pre-malignant keratoses, actinic keratosis, and other chronic dermatitis) had its onset in service, is related to his conceded herbicide exposure in service or his treatment for cellulitis in January 1971, or is otherwise the result of a disease or injury in service. 

In formulating this opinion, the examiner must acknowledge and comment on the significance, if any, of the Veteran's in-service treatment for cellulitis and his conceded exposure to herbicides, and his reports of observing skin changes in service after being exposed to herbicides.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

3.  Ask Palmetto Hearing to clarify the type of test used to determine the speech discrimination percentages reported on the July 2008 audiology test, or ask the Veteran to obtain this information to clarify the report.

4.  If evidence is received showing a change in the Veteran's hearing since the last VA examination in July 2010, afford him a new examination.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case that includes the provisions of 38 C.F.R. §§ 3.105, 3.344(c) (2011) pertaining to CUE and rating reductions.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

